DISSENTING OPINION BY
President Judge LEADBETTER.
Petitioner’s interpretation of the statutory provisions at issue, as concisely described in the majority opinion, is, I believe, a straightforward reading of the plain language of the statute, and thus correct. I also agree with the majority that sending appeals from inspection station suspensions to the courts of common pleas while sending appeals from mechanics’ suspensions to our court, particularly *461since both a mechanic and his station will often be cited based upon the same underlying conduct of the mechanic, is so illogical that it cannot have been the actual intent of the General Assembly. Nonetheless, where the words of a statute are clear, we cannot ignore its plain language and rewrite it, even to correct what appears to have been an obvious legislative oversight. Accordingly, I must respectfully dissent.
Judge LEAVITT joins this dissenting opinion.